Citation Nr: 0417762	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  99-03 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
December 1976.  All of the veteran's military service was 
spent in training, first in basic military training at 
Lackland AFB, Texas, and than in electronic technical 
training at Keesler AFB in Biloxi, Mississippi.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board remanded in March 2003 in order that the veteran be 
afforded a requested hearing.  The hearing was held before 
the undersigned Veterans Law Judge in February 2004, and the 
transcript of that hearing is of record.

The Board notes that there was previously an additional issue 
developed for appellate review:  service connection for 
cholecystitis.  However, at the aforementioned hearing the 
veteran sua sponte withdrew his appeal on that issue.  
Accordingly, the issue on appeal is as set forth above.


REMAND

The veteran, who has been diagnosed with various psychiatric 
disorders in the years after leaving service, claims that his 
current disorder originated in military service.  Service 
medical records show no diagnosis of or treatment for any 
psychiatric disorder while on active duty.  There is, 
however, one notation in a treatment record dated in October 
1976 that could be construed to be related to the veteran's 
claim.  That treatment note says, in full, "Seen this date.  
Doing better in school.  Much less situational anxiety now."  
The note was signed by a clinic technician.  There is 
evidence that the veteran's "situational anxiety" was 
likely related to his dissatisfaction with his training 
assignment, his academic failures, and his own assessment 
that the subject matter of his technical training was "way 
over his head."  However, the veteran, through counsel, 
contends that the above treatment note constitutes a medical 
diagnosis of "situational anxiety."  The veteran further 
contends that the current version of DSM-IV has replaced 
"situational anxiety" terminology with "adjustment 
disorder", and that DSM-IV identifies the essential feature 
of an adjustment disorder as the clinically significant 
emotional or behavioral symptoms in response to an 
identifiable psychosocial stressor.  In light of the above, 
the Board finds that a nexus opinion by a qualified medical 
professional is required in order to adjudicate this issue.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, 
found at 38 C.F.R. § 3.159 (2003), 
are fully complied with and 
satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  The RO must schedule the veteran 
for a VA psychiatric examination by 
a psychiatrist to determine the 
nature of his current psychiatric 
disorder, if any; and, given the 
single treatment note reference to 
"situational anxiety" noted above, 
to provide an opinion as to whether 
it is as likely as not that any 
current psychiatric disorder is 
attributable to the veteran's 
military service.  Psychological 
testing should be conducted to aid 
the examiner.  If the examiner 
concludes that the veteran has a 
developmental disorder, personality 
disorder, or acute situational 
disorder, the bases for such a 
conclusion should be set forth in 
detail.  The claims files, including 
a copy of this remand, must be made 
available to and reviewed by the 
psychiatrist.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

